Citation Nr: 1810104	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to August 11, 2015, and in excess of 30 percent thereafter for gastroesophageal reflux (GERD) with chronic duodenitis.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1979, from May 1983 to August 1984, and from August 1985 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  A November 2015 letter notified the Veteran that the Veterans Law Judge who conducted the September 2015 hearing was unavailable to participate in his case and advised him of his right to testify at a new hearing; however, he declined the opportunity to do so in a December 2015 communication.  Subsequently, in November 2017 correspondence, he again requested a Board hearing.  While such has not been scheduled, he, through his attorney, also requested a Decision Review Officer (DRO) hearing, which needs to be scheduled prior to his Board hearing.    

In February 2016, the Board remanded the current issue on appeal for additional development.  At such time, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for the issuance of a statement of the case.  Thereafter, a statement of the case addressing entitlement to a TDIU, as well as increased ratings for the Veteran's back disability and radiculopathy of the right lower extremity, was issued in February 2017.  The Veteran then perfected his appeal as to such issues in March 2017.  However, in September 2017 correspondence, the Veteran indicated that, while he was pursing the issue of entitlement to a TDIU, he wished to withdraw the increased rating claims filed in addition to the TDIU claim.  Consequently, the Board finds that the Veteran has withdrawn his claims for increased ratings for his back disability and radiculopathy of the right lower extremity.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  Furthermore, in an October 2017 rating decision, which was issued in November 2017, his claim for a TDIU was granted, effective July 2, 2011.  As such is a full grant of the benefit sought on appeal with regard to such issue, it is no longer before the Board.

Additionally, with regard to the issue listed on the title page, in a separate October 2017 rating decision, which was issued in November 2017, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 30 percent, effective August 11, 2015, for the Veteran's GERD with chronic duodenitis.  Therefore, the Board has characterized the issue as shown on the title page of this decision.  The Board further notes that, in September 2017 correspondence, the Veteran indicated that, should his TDIU claim be granted, he and his attorney agreed to drop his claim for an increased rating for his GERD with chronic duodenitis.  However, while a TDIU has been granted, neither the Veteran nor his attorney has subsequently explicitly withdrawn the current issue.  Rather, they have requested DRO and Board hearings in connection with such matter in November 2017.  Therefore, the Board finds that such issue remains pending and has now returned for further appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted previously, in November 2017 correspondence, the Veteran requested DRO and Board hearings in connection with the issue currently on appeal.  As the DRO hearing needs to be scheduled prior to the Board hearing, the Board finds that a remand is necessary in order to afford the Veteran his requested DRO hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO.  A copy of the notification sent to the Veteran and his representative of the scheduled hearing and the hearing transcript should both be associated with the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




